DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dongsheng Zhou on 12/22/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1, 2, and 3 are amended as displayed below.
CLAIM 1: A ball valve for controlling gas flow for a cooking appliance comprising: a center hole drilled through the center to direct gas out to a burner and an ignition path, a cut slot on one end of said center hole to mate with a turning shaft such the ball valve can be rotated along a rotation direction, a surface slot on the ball along said rotation direction, a path hole in a path of the said surface slot, said burner such that a flowrate of said gas to said burner is continuously adjustable. 
CLAIM 2: The ball valve of claim 1, said surface slot width is designed to achieve a constant flowrate slope.
CLAIM 3: The ball valve of claim 1, the locations of said surface slot and said path hole can be adjusted to provide a flowrate.
The above claim amendments have been made to correct minor indefinite issues. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Champagne (U.S. Patent No. 4,881,718) discloses a ball valve (Figs. 1-4) for controlling gas flow for a cooking appliance (intended use) comprising: a surface slot (32) on the ball (26) along said rotation direction, a path hole (30) in a path of the said surface slot (32).
Champagne does not render obvious in combination with the rest of the claim limitations wherein the ball valve has a center hole drilled through the center to direct gas out to a burner and an ignition path, a cut slot on one end of said center hole to mate with a turning shaft such the ball valve can be rotated along a rotation direction, said path hole is drilled between said surface slot to said center hole, whereby said path hole collects gas coming from said surface slot to said center hole to said burner such that a flowrate of said gas to said burner is continuously adjustable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753